DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 21, and 22 (renumbered as 1-3) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses deleting and later recovering data sets (see, e.g., BARTON:Fig 4) and using a time-to-live counter to manage deletion and recovery via garbage collection mechanisms (see, e.g., AGARWAL:Figs 6 and 7; ¶0045). Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific deleting timing mechanisms including wherein responsive to the receipt of the request to permanently delete the data volume, performing a soft delete of the data volume by marking data of the data volume as deleted in order to block a host computer from accessing the data of the data volume and further by allocating a time-to-live (TTL) counter and subsequent to the performance of the soft delete, performing garbage collection on the data of the data volume by moving and compacting the data of the data volume into a designated compacted area and further by starting the allocated TTL counter, the scope of which is now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record. 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137